United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-54
Issued: April 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2014 appellant filed a timely appeal from a September 3, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to justify termination of appellant’s
compensation benefits for her accepted injury, effective March 20, 2014.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted new evidence with her appeal to the Board. However, the Board is
precluded from reviewing evidence which was not before OWCP at the time it issued its final decision. See 20
C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).

FACTUAL HISTORY
On June 7, 2013 appellant, then a 54-year-old mail handler, filed an occupational disease
claim asserting that her repetitive duties including pushing, pulling, twisting, turning, lifting, and
unloading caused her to develop knee injuries. She first became aware of her condition and its
relation to her work on February 13, 2005. On July 26, 2013 OWCP accepted appellant’s claim
for a temporary aggravation of localized primary osteoarthritis of the bilateral lower legs.
Appellant stopped work on June 25, 2013 and claimed wage-loss compensation beginning
September 7, 2013.
The record indicates that appellant was treated by Dr. Anthony G. Leung, a Boardcertified orthopedist, on November 18, 2010 and July 22, 2011 for moderate-to-severe
degenerative joint disease. Dr. Leung administered synvisc injections to both knees.
Appellant was treated by Dr. William C. Kim, a Board-certified orthopedist, from July 1,
2008 to October 11, 2011, for advanced osteoarthritis of the bilateral knees. In reports dated
April 2 to August 21, 2013, Dr. Kim diagnosed moderately severe osteoarthritis of both knees.
He noted that appellant was a mail handler for 25 years and was responsible for loading and
unloading trucks, lifting, carrying, and twisting. Dr. Kim opined that, although the osteoarthritis
progressed on its own natural history, appellant’s course of employment over a period of years
with prolonged standing and walking contributed to her pain and progression. In his first report
of occupational injury and certificate of work disability dated August 20, 2013, Dr. Kim noted
her complaints of stiffness and swelling and diagnosed bilateral degenerative joint disease of the
knees. Dr. Kim opined that appellant was totally disabled for four weeks. In primary treating
physician’s progress reports dated September 27 and October 15, 2013, he noted that appellant
presented with bilateral knee pain and swelling. Dr. Kim diagnosed bilateral knee degenerative
joint disease and recommended a total left knee replacement. He again noted that appellant was
disabled for four weeks. On October 15, 2013 Dr. Kim noted that she required a knee
replacement as conservative treatment had failed. He noted findings of 10 degrees of varus
malalignment and limited knee range of motion. Dr. Kim noted that x-ray demonstrates severe
osteoarthritis of the bilateral knees, medial compartment predominant. He diagnosed severe
osteoarthritis of the bilateral knees.
On October 24, 2013 OWCP referred appellant to Dr. G.B. Ha’Eri, a Board-certified
orthopedist, to determine if the accepted conditions had resolved. In a November 6, 2013 report,
Dr. Ha’Eri indicated that he reviewed the records provided and examined appellant. Appellant
reported that she stopped work on June 26, 2013. She walked with a cane. Inspection of
appellant’s knees revealed no joint swelling or effusions, mild degree of varus deformity
bilaterally, limited range of motion with both knees, tenderness to palpation bilaterally, crepitus
was present, and manipulation of the knees revealed no gross instability. Dr. Ha’Eri noted x-rays
of both knees showed advanced osteoarthritis mainly affecting the medial compartment. He
diagnosed bilateral knee advanced degenerative joint disease. Dr. Ha’Eri noted that the
diagnosed condition directly related to appellant’s work exposure was a temporary aggravation
of her preexisting naturally occurring degenerative joint disease of both knees and this condition
ceased to exist when she stopped working on June 26, 2013. He indicated that the degenerative
joint disease of her knees was naturally occurring, genetically determined, and aggravated by her
obesity. Dr. Ha’Eri explained that the preexisting and naturally occurring bilateral knee

2

degenerative joint disease was temporarily aggravated by appellant’s work duties and this
aggravation ceased when she stopped working. He noted that her current symptoms and
disability were due to the naturally occurring degenerative condition of her knees. With regard
to Dr. Kim’s recommendation of a bilateral total knee replacement due to her work injury,
Dr. Ha’Eri advised that the total bilateral arthroplasty was medically reasonable, but it was not
due to the industrial injury. Dr. Ha’Eri reiterated that the temporary aggravation of appellant’s
preexisting degenerative condition of her knees ceased on June 26, 2013 and appellant did not
have residuals of the February 13, 2005 injury, and no longer required any medical treatment for
her knees on an industrial basis. He noted that she had work restrictions due to the degenerative
condition of her knees. In a work capacity evaluation dated November 6, 2013, Dr. Ha’Eri
diagnosed localized primary osteoarthritis of the bilateral knees and noted that appellant reached
maximum medical improvement and could return to work with restrictions related to the
degenerative conditions of the knees.
On December 2, 2013 OWCP requested that Dr. Kim review the second opinion report of
Dr. Ha’Eri and indicate whether he agreed with Dr. Ha’Eri’s conclusions.
Appellant submitted a November 12, 2013 report from Dr. Kim who diagnosed
osteoarthritis of the bilateral knees. Dr. Kim noted that appellant had pain, a limp, restricted
ability to walk and perform activities of daily living and required a total knee replacement. He
opined that the cause of the knee osteoarthritis bilaterally was due to preexisting genetic
predisposition, but her work aggravated her condition resulting in an early need for a total knee
replacement. In a November 12, 2013 supplemental report, Dr. Kim provided an overview of
appellant’s treatment from 2007 to 2013. He noted that standing bilateral knee x-rays from
October 25, 2013 revealed severe osteoarthritis. Dr. Kim opined that the cause of appellant’s
osteoarthritis bilaterally was due to preexisting genetic predisposition, but her work aggravated
her condition resulting in a need for a knee replacement. He reviewed her job duties as a mail
handler and indicated that she could not tolerate these duties. In a certificate of work disability,
Dr. Kim diagnosed bilateral knee osteoarthritis and noted that appellant was totally disabled until
December 11, 2013. In a report dated December 3, 2013, as requested he reviewed Dr. Ha’Eri’s
November 6, 2013 report and opined that the underlying osteoarthritis preexisted her injury, but
specifically opined that the injury resulted in significant aggravation of her preexisting condition
with significant symptoms and disability. On December 3, 2013 Dr. Kim diagnosed bilateral
knee osteoarthritis and noted that appellant was disabled until January 15, 2014.
On February 10, 2014 OWCP proposed to terminate all benefits finding that Dr. Ha’Eri’s
November 6, 2013 report established no continuing residuals of appellant’s work-related
conditions.
Appellant submitted reports from Dr. Kim dated October 15, November 12, and
December 3, 2013, all previously of record. She submitted a September 17, 2013 report from
him, noting that conservative treatment failed and she required a knee replacement due to
advanced osteoarthritis. Appellant submitted progress reports dated February 18 and March 4,
2014 from Dr. Kim who diagnosed bilateral knee osteoarthritis and noted that appellant could
return to modified duty for six weeks. Dr. Kim noted that appellant required a total knee
replacement. In a certificate of work disability dated February 18, 2014, he diagnosed bilateral
knee osteoarthritis and noted that appellant could return to work limited duty on February 19,

3

2014 with 50 percent of the work being sedentary duties. In a March 4, 2014 report, Dr. Kim
opined that, although the osteoarthritis would have occurred absent appellant’s aggravating
factors, he believed that both the obesity as well as repetitive weight bearing and stress on her
knees as a postal employee aggravated her condition of osteoarthritis.
In a decision dated March 25, 2014, OWCP terminated appellant’s compensation benefits
effective March 20, 2014 finding that the medical evidence established that she had no
continuing residuals of her accepted conditions.
On April 8, 2014 appellant requested a review of the written record. She submitted
reports from Dr. Leung dated July 7 and 22, 2011 and reports from Dr. Kim dated April 2, 2013
to February 18, 2014, all previously of record. She submitted a new certificate of disability for
work from Dr. Kim dated January 7, 2014 who diagnosed bilateral degenerative joint disease of
the knees and noted that appellant could return to work on January 13, 2014 with restrictions and
50 percent sedentary work for six weeks. Appellant submitted a primary treating physician’s
progress report from Dr. Kim dated April 8, 2014 which noted her complaints of bilateral knee
pain. Dr. Kim diagnosed bilateral knee osteoarthritis and noted that appellant could return to
modified duty on April 15, 2014 subject to restrictions. Appellant also submitted physical
therapy reports.
In a decision dated September 3, 2014, OWCP’s Branch of Hearings and Review
affirmed the decision dated March 25, 2014.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.5
Under FECA, when employment factors cause an aggravation of an underlying condition,
the employee is entitled to compensation for the periods of disability related to the aggravation.
When the aggravation is temporary and leaves no permanent residuals, compensation is not
payable for periods after the aggravation has ceased, even if the employee is medically
disqualified to continue employment because of the effect work factors may have on the
underlying condition.6
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

6

Raymond W. Behrens, 50 ECAB 221 (1999).

4

ANALYSIS
OWCP accepted appellant’s claim for temporary aggravation of localized primary
osteoarthritis of the bilateral lower legs. Appellant stopped work on June 25, 2013 and claimed
wage loss beginning September 7, 2013. OWCP terminated her compensation effective
March 20, 2014 based on Dr. Ha’Eri’s opinion. The Board finds, however, that there is an
unresolved conflict in medical opinion between Dr. Ha’Eri, OWCP referral physician, and
Dr. Kim, appellant’s treating physician.
In his report, Dr. Ha’Eri opined that the temporary aggravation of localized primary
osteoarthritis of the bilateral lower legs ceased on June 26, 2013 and appellant did not have
residuals of the February 13, 2005 injury and no longer required any medical treatment for her
knees on an industrial basis. He disagreed with Dr. Kim that appellant required a bilateral total
knee replacement due to her work injury and advised that the total bilateral arthroplasty was
medically reasonable, but it was due to age-related degenerative joint disease of the knees, not
the industrial injury. Dr. Ha’Eri opined that appellant had reached maximum medical
improvement and could return to work full time with restrictions related to the degenerative
condition of the knees.
By contrast, reports from Dr. Kim dated November 12, 2013 to March 4, 2014 continued
to support total disability due to appellant’s accepted condition of temporary aggravation
osteoarthritis of the bilateral lower legs. He opined that the cause of appellant’s osteoarthritis
bilaterally was preexisting genetic predisposition, but that her work aggravated her condition
resulting in the need for a knee replacement. Dr. Kim reviewed appellant’s job duties as a mail
handler and indicated that she could not tolerate these duties. He reviewed Dr. Ha’Eri’s
November 6, 2013 report and opined that the underlying osteoarthritis preexisted her injury, but
the injury resulted in significant aggravation of her preexisting condition with significant
symptoms and continuing disability. Dr. Kim believed that appellant’s diagnosed obesity, as
well as repetitive weight bearing and stress on her knees as a postal employee, aggravated her
osteoarthritis.
Section 8123 of FECA7 provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, OWCP shall
appoint a third physician who shall make an examination.8 The Board finds that, because OWCP
relied on Dr. Ha’Eri’s opinion to terminate appellant’s compensation without having resolved the
existing conflict,9 OWCP has failed to meet its burden of proof in terminating compensation
benefits.

7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8123(a); Shirley L. Steib, 46 ECAB 39 (1994).

9

See Craig M. Crenshaw, Jr., 40 ECAB 919, 923 (1989) (finding that OWCP failed to meet its burden of proof
because a conflict in the medical evidence was unresolved).

5

CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate benefits,
effective March 20, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 3, 2014 is reversed.
Issued: April 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

